Order, Supreme Court, Bronx County (Dianne T. Renwick, J.), *293entered June 16, 2003, which denied plaintiff’s motion for partial summary judgment on the issue of liability, unanimously reversed, on the law, without costs, the motion granted and the matter remanded for further proceedings.
Defendants’ failure to rebut the presumption of defendant Lazaro’s negligence created by his rear-end collision with plaintiffs stopped vehicle entitles plaintiff to summary judgment on liability (see Burns v Gonzalez, 307 AD2d 863, 865 [2003]). In view of defendant’s admission that plaintiffs vehicle was stopped before he rear-ended it, his claim that she failed to timely activate her turn signal does not raise an issue of fact as to the cause of the collision (id.). Concur—Tom, J.P., Mazzarelli, Sullivan, Ellerin and Friedman, JJ.